            Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARTIN TROTT and CHRISTOPHER SMITH,
as Joint Official Liquidators and Foreign
Representatives of PLATINUM PARTNERS                          Civil Action No. 1:18-cv-10936-JSR
VALUE ARBITRAGE FUND L.P. (in Official
Liquidation), et ano.,
                                                             DECLARATION OF
                                       Plaintiffs,           BARBRA R. PARLIN, ESQ.
                                                             REGARDING SERVICE
             - against -                                     OF PROCESS

PLATINUM MANAGEMENT (NY) LLC, et al.,

                                       Defendants.


       I, BARBRA R. PARLIN, ESQ., hereby declare, pursuant to 28 U.S.C. § 1746, that the

following statements are true and correct:

       1.        I am a member of the bar of this court and of the firm Holland & Knight LLP,

attorneys for Martin Trott and Christopher Smith, in their capacities as Joint Official Liquidators

and Foreign Representatives of Platinum Partners Value Arbitrate Fund, L.P. (in Official

Liquidation) (“JOLs”) and Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation)

(“PPVA” and, collectively with the JOLs, the “Plaintiffs”).

       2.        I am familiar with the facts and circumstances underlying this case and Plaintiffs’

efforts to accomplish service, and unless otherwise indicated, all statements contained herein are

based upon personal knowledge.

       3.        On November 21, 2018, Plaintiffs commenced this action by filing the summons

and complaint [Dkt No 1] (the “Complaint”). The Complaint names a total of 86 individuals and
                Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 2 of 9



entities as defendants (the “Defendants”), of which five Defendants are located outside the United

States.1

           4.       In connection with the filing of the complaint, my Holland & Knight colleagues

and I compiled a list of the attorneys known to have represented various Defendants named in the

Complaint in other litigation related to the facts and circumstances that gives rise to the claims

asserted in the Complaint, for the purpose of seeking agreements concerning service of process.

           5.       After this court entered its December 4, 2018 Notice of Court Conference (Dkt.

# 12) (the “Notice”), attorneys from my firm sent letters to each of the defendants in the case and

to their known counsel enclosing copies of the Notice and informing them that the court had

ordered all parties to appear for an Initial Conference on December 19, 2018 (the “Initial

Conference”).

           6.       My colleague, Richard A. Bixter, Jr., and I, also contacted counsel, attorneys of

record and representatives for the Defendants, seeking to reach agreements by which these

attorneys or representatives would accept service on behalf of their respective clients.

           7.       At the Initial Conference, the Court directed that all Defendants located within the

United States be served with the summons, Complaint and all exhibits on or before December 31,

2018.

           8.       On December 20, 2018, Plaintiffs retained the services of Civil Action Group, Ltd.

(“Civil Action”), a global leader in providing legal support services, in order to effectuate service

upon those Defendants as to which we were unable to make arrangements with counsel for service




1
 The Complaint names 90 Defendants. However on December 18, 2018, Plaintiffs entered into a tolling agreement
with respect to its claims against BRe BCLIC Primary, BRe BCLIC Sub, BRe WNIC 2013 LTC Primary and BRe
WNIC 2013 LTC Sub. As a result of this tolling agreement, Plaintiffs expect to file a notice of voluntary dismissal
without prejudice with respect to those four Defendants.

                                                        2
#62549798_v4
             Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 3 of 9



of process. My colleagues also continued to reach out to counsel and known representatives of

Defendants in an effort to make consensual arrangements for service of process.

        9.       On December 21, 2018, Holland & Knight’s clerical staff delivered approximately

100 copies of the Complaint and exhibits, with each copy totaling more than 1,000 pages, to Civil

Action and its process servers.

        10.      As set forth below, as of the filing of this Declaration, 80 of the 86 Defendants have

been served with the summons, Complaint and the exhibits thereto. Attached as Exhibit 1 are

Affidavits of Service that will be filed once service upon all the Defendants is completed. A

breakdown of the service is set forth below.

        11.      Service on Attorneys who Agreed to Accept Service on behalf of Clients:

Counsel for 18 Defendants notified counsel for Plaintiffs that they were authorized to and would

accept service on behalf of their respective clients. Below is a list of the Defendants served in this

manner, the date of service, along with the attorney that accepted service on behalf of a particular

Defendant.

        12.      Unless otherwise stated, I am aware that service on these Defendants was

effectuated in a two part process. First, my colleague, attorney Richard A. Bixter, Jr., sent an email

to each of the following persons to which he attached a copy of the summons and complaint.

Second, another Holland & Knight professional sent opposing counsel a follow up email

containing a file sharing link that permitted the receiving attorney to access a full set of the exhibits

to the complaint or in one case, at the request of opposing counsel, my colleague uploaded a full

set of the exhibits to a file-transfer protocol site hosted by such opposing counsel.




                                                   3
#62549798_v4
           Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 4 of 9



     DEFENDANT              ATTORNEY/REPRESENTATIVE            DATE OF SERVICE
 Aaron Parnes              Kenneth A. Zitter
 Sarah Parnes              Law Offices of Kenneth A. Zitter
 FCBA Trust                260 Madison Avenue                   December 27, 2018
 Morris Fuchs              New York, NY 10016
 Shmuel Fuchs              (212) 532-8000
 Foundation                kzitter@aol.com
 Solomon Werdiger
 Bernard Fuchs             Kim Steven Juhase
                           Novak, Juhase & Stern
                           200 Sheffield St., Suite 205         December 28, 2018
                           Mountainside, NJ 07092               (As agreed, service
                           908-233-0045                        completed by Federal
                           kim@877canisue.com                 Express overnight to Mr.
                           juhase@njslaw.com                  Juhase’s New York and
                           kimjuhase@cs.com                     New Jersey offices)
 David Ottensoser          Eric Creizman
                           Pierce Bainbridge                    December 27, 2018
                           20 West 23rd Street, Fifth Floor
                           New York, NY 10010
                           ecreizman@piercebainbridge.com
 David Steinberg           Matthew G. Coogan
                           Lankler Siffert Wohl LLP
                           500 Fifth Avenue                     December 27, 2018
                           New York, 10110
                           212-921-8399
                           mcoogan@lswlaw.com
 Ditmas Park Capital,      Tovia Jakubowitz
 L.P.                      3019 Avenue J
 Rockwell Fulton Capital   Brooklyn, NY                         December 27, 2018
                           347-230-6622
                           tovia@jclawllp.com
 Estate of Gertrude        Greg Schwed
 Englander                 Jordan Meddy
 Estate of Solomon         Loeb & Loeb LLP                      December 27, 2018
 Englander                 345 Park Avenue
                           New York, NY 10154
                           212-407-4815
                           gschwed@loeb.com
                           jmeddy@loeb.com




                                             4
#62549798_v4
           Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 5 of 9



 Estate of Uri               Eric R. Breslin
 Landesman                   Melissa S. Geller
                             Duane Morris LLP
                             One Riverfront Plaza                       December 27, 2018
                             1037 Raymond Blvd., Suite 1800
                             Newark, NJ 07102
                             973-424-2063
                             erbreslin@duanemorris.com
                             MSGeller@duanemorris.com
 Gregg Donnenfeld            Steven B. Feigenbaum
                             Katsky Korins
                             605 Third Avenue                           December 27, 2018
                             New York, NY 10158
                             (212) 716-3278
                             sfeigenbaum@katskykorins.com
 Kevin Cassidy               Therese Doherty
 Michael Nordlicht           Mintz, Levin, Cohn, Ferris, Glovsky
                             and Popeo, P.C.                            December 27, 2018
                             666 Third Avenue New York, NY
                             10016
                             (212) 935-3000
                             tdoherty@mintz.com
 Platinum F.I. Group         Avraham C. Moskowitz
 LLC                         Moskowitz & Book LLP
                             345 Seventh Avenue                         December 27, 2018
                             21st Floor
                             New York, NY 10001
                             212-221-7999
                             amoskowitz@mb-llp.com


        13.      Service Upon Registered Agents: On December 27-28, 2018, Civil Action served

the summons, complaint and exhibits thereto on the following 24 Defendants within the United

States pursuant to Fed. R. Civ. P. 4(h)(1)(B) by serving their registered agents for service of

process: B Asset Manager LP, BBLN-PEDCO Corp., BHLN-PEDCO Corp., B Asset Manager II

LP, BAM Administrative Services LLC, Beechwood Re Holdings, Inc., Beechwood Re

Investments, LLC, Beechwood Re Investments, LLC Series A, Beechwood Re Investments, LLC

Series B, Beechwood Re Investments, LLC Series C, Beechwood Re Investments, LLC Series D,

Beechwood Re Investments, LLC Series E, Beechwood Re Investments, LLC Series F,


                                               5
#62549798_v4
           Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 6 of 9



Beechwood Re Investments, LLC Series G, Beechwood Re Investments, LLC Series H,

Beechwood Re Investments, LLC Series I, Illumin Capital Management LP, Olive Tree Holdings,

LLC, Platinum Management (NY) LLC, Platinum Partners Black Elk Opportunities Fund

International Ltd., Platinum Partners Black Elk Opportunities Fund LLC, MN Consulting NY

LLC, Beechwood Capital Group, LLC and Twosons Corporation. See Exhibit 1 at pp. 1-3, 13, 36-

56.

        14.      Personal Service: During the period from December 26-30, 2018, Civil Action

served the following 34 Defendants within the United States pursuant to Fed. R. Civ. P. 4(e) by

delivering copies of the summons, complaint and the exhibits to those Defendants personally or

leaving the copies at Defendants’ dwelling with a person of suitable age and discretion who resides

there: Beechwood Trust No. 1, Beechwood Trust No. 2, Beechwood Trust, No. 3, Beechwood

Trust No. 4, Beechwood Trust No. 5, Beechwood Trust No. 6, Beechwood Trust No. 7,

Beechwood Trust No. 8, Beechwood Trust No. 9, Beechwood Trust No. 10, Beechwood Trust No.

11, Beechwood Trust No. 12, Beechwood Trust No. 13, Beechwood Trust No. 14, Beechwood

Trust No. 15, Beechwood Trust No. 16, Beechwood Trust No. 17, Beechwood Trust No. 18,

Beechwood Trust No. 19, Beechwood Trust No. 20, Huberfeld Family Foundation, Murray

Huberfeld, David Bodner, Mark Nordlicht, Ezra Beren, Dhruv Narain, Scott Taylor, David Levy,

Moshe M. Feuer a/k/a Mark Feuer, Daniel Small, Naftali Manela, Estate of Jules Nordlicht,

Barbara Nordlicht. Civil Action served the trustee for the BBIL ULICO 2014 Trust on January 2,

2018.2 See Exhibit 1 at pp. 4-12, 14-35, 57-58. To the extent required, copies of the summons,

complaint and the exhibits also have been or will be mailed to the respective Defendants.




2
 Although attempts were made to serve BBIL ULICO 2014 Trust’s trustee during the week of December 26-30,
2018, service was not completed until January 2, 2018, when the trustee’s office re-opened after the Holidays.

                                                        6
#62549798_v4
           Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 7 of 9



        15.     Foreign Service: On December 27, 2018, Plaintiffs’ counsel served copies of the

summons, complaint and exhibits thereto on the following four Defendants located outside the

United States in accordance with the process set forth under the Hague Convention on the Service

Abroad of Judicial and Extrajudicial Documents (the “Hague Convention”) or under applicable

local law, as provided in Fed. R. Civ. P. 4(f): Mind, Body & Soul Co., Limited, GRD Estates Ltd.,

Beechwood Bermuda International Ltd. and Beechwood Re Ltd. See Exhibit 1 at pp. 61-78, 81-

85.

        16.     Service Unsuccessful Due to No Response: Notwithstanding multiple attempts

over several days by Civil Action’s process servers that continues through today, we have not yet

been able to serve copies of the summons, complaint and the exhibits thereto on the following

three Defendants because no person has answered the door at the particular Defendant’s residence

or place of business.

                   Defendant                                          Address
 Seth Gerszberg                                     229 Chestnut Street
                                                    Englewood, NJ 07631

 Joseph SanFilippo                                  3 Fawn View Court
                                                    Freehold, NJ 07728

 Michael Katz                                       170 West 76th Street, Apt 803
                                                    New York, NY 10023


It is possible that at least a few of these Defendants simply may have been away over the holidays.

We will continue to make efforts to serve the foregoing Defendants over the coming days.

        17.     Service Unsuccessful Due to New Address: As of the filing of this Declaration,

we also have not yet served the summons, complaint and exhibits thereto upon two additional

Defendants because these Defendants apparently recently moved to new residences. Plaintiffs’

counsel became aware of the change in these Defendants’ addresses as of December 28, 2018,


                                                7
#62549798_v4
           Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 8 of 9



after initial service attempts were made. Since then we have sought and obtained updated

addresses for both Defendants and my colleagues have instructed Civil Action’s process servers

to attempt service at the new addresses. Below is a table listing the names of the two Defendants,

the original address where service was attempted, and the new addresses where Plaintiffs’ counsel

has information to believe these Defendants may now reside and where we currently are attempting

to serve them:

          Defendant                     Prior Address                New Address
 Daniel Saks                      165 Audubon Avenue, Apt. 52 1285 Mercedes St in Teaneck
                                  New York, NY 10033-8776     NJ 07666

 Leon Myers                       160 Lovell Road                  213 Overlook Road, New
                                  New Rochelle, NY 10804           Rochelle, NY 10804

                                                                   160 Overlook Road, New
                                                                   Rochelle, NY 10804, USA.


        18.      Withdrawal of Acceptance of Service: Finally, we are making arrangements to

serve Defendant Huang Lai Tsu Hsia outside the United States. Initially, a person who had

appeared at the Initial Conference indicated to one of my colleagues that she was a retained

representative authorized to accept service of process on behalf of this Defendant. However, on

January 1, 2019, I was notified that this person no longer is willing to accept service on behalf of

Defendant Huang Lai Tsu Hsia. Accordingly, we will proceed to serve Defendant Huang Lai Tsu

Hsia pursuant to the Hague Convention and/or local law at the following address: Room 2402,

24/F, 101 King’s Road, Fortress Hill, Hong Kong.

        19.      Update. We will continue to make every effort to effectuate service on the few

remaining Defendants who have not yet been served during the next few days. We will provide

the court with an update concerning the completion of service of process as soon as possible.




                                                 8
#62549798_v4
           Case 1:18-cv-10936-JSR Document 54 Filed 01/03/19 Page 9 of 9



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.

        Executed on January 3, 2019
        New York, New York

                                                /s/ Barbra R. Parlin_______________________
                                                     Barbra R. Parlin, Esq.




                                                 9
#62549798_v4
